Citation Nr: 1746680	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-10 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date prior to March 1, 2011 for an award of a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Rudy Melson, agent


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

 The Veteran had active service from August 1978 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted entitlement to TDIU and assigned a March 1, 2011 effective date. 

In May 2015, the Board remanded the claim for additional development.

The issues of entitlement to service connection for a scar on the back, posttraumatic stress disorder, and sleep apnea, and entitlement to an increased rating for service-connected deep vein thrombosis, left leg, and special monthly compensation based on the need for aid and attendance, have been raised by the Veteran in a July 28, 2017 claim, see VA Form 21-526b, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  In a final and unappealed rating decision dated December 7, 2009, the RO denied a TDIU.  

2.  On August 31, 2010, the Veteran filed a claim for an increased rating for his service-connected major depressive disorder .

3.  In a December 2010 rating decision, the RO increased the Veteran's rating for his service-connected major depressive disorder to 70 percent, with an effective date of August 31, 2010; this decision implicitly denied a TDIU.

4.  On March 1, 2011, the Veteran filed a timely notice of disagreement on the TDIU issue.

4.  In September 2011, the RO granted a TDIU, and assigned an effective date of March 1, 2011.

5.  As of December 8, 2009, the Veteran is not shown to have been capable of substantially gainful employment.  
 

CONCLUSION OF LAW

An effective date of December 8, 2009, and no earlier, for TDIU is warranted.  38 U.S.C.A. § 5110 (b)(2) (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that an effective date prior to March 1, 2011 is warranted for the award of a TDIU.  He argues that the correct effective date is January 20, 2009, which is the date he filed a claim for a TDIU.  See Veteran's appeal (VA Form 9), received in April 2013.  In a hearing before a Decision Review Officer in August 2011, the Veteran testified to the following: he was not currently employed.  He was not able to keep a job due to the symptoms of his service-connected disabilities.  He had last worked for Recovery Innovations of California, between May 2009 and December 2010.  He had only been able to keep this position because it was "geared towards people with mental disabilities."  He worked 16 hours a week at that job.  He had to stop on account of his psychiatric symptoms.  

The Board first notes that additional evidence has been received following the issuance of the most recent supplemental statement of the case in July 2015.  However, as the Veteran's appeal (VA Form 9) was received in April 2013, a remand for RO review is not required.  See 38 C.F.R. § 20.1304 (c) (2016); see also Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154; Veteran's representative's letter, received in June 2015.

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2). 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In general, the effective date of an award of increased compensation shall be the earliest as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2015); 38 C.F.R. § 3.400(o) (2016); Harper v. Brown, 10 Vet. App. 125 (1997). 

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000). 

"The mere presence of the medical evidence does not establish an intent on the part of the [claimant] to seek . . . service connection."  Brannon v. West, 12 Vet. App. 32, 35 (1998)).  In the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information which refers to a disability in and of itself is not an informal claim for VA benefit.  Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007).  A veteran's attempt to obtain treatment does not comprise a claim.  Dunson v. Brown, 4 Vet App. 327, 330 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a). 

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran. 38 C.F.R. §§ 3.341 (a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b). 

In adjudicating claims for TDIU, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be held to exist on a facts found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.; see also Faust v. West, 13 Vet. App. 342, 355 (2000).  

A TDIU claim is considered reasonably raised when a Veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that); see also Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009) ("[U]nder Roberson, a claim to TDIU benefits is not a free-standing claim that must be pled with specificity; it is implicitly raised whenever a...Veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating").  

Background

The relevant administrative history of this claim is as follows:

In June 1981, the RO granted service connection for residuals of thrombophlebitis, left leg.  The evaluation for this disability was subsequently increased to 60 percent.

On January 20, 2009, the Veteran filed a claim for secondary service connection for an acquired psychiatric disorder, and a claim for a TDIU.

In a rating decision, dated in May 2009, the RO granted service connection for major depressive disorder, evaluated as 30 percent disabling.  The RO denied a claim for an increased rating for service-connected deep vein thrombosis, left leg, evaluated as 60 percent disabling, and denied a TDIU.  This decision was sent to the Veteran by way of a cover letter dated May 14, 2009.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In a rating decision, dated in December 2009, the RO denied claims for increased ratings for the Veteran's deep vein thrombosis, evaluated as 60 percent disabling, and for his major depressive disorder, evaluated as 30 percent disabling, and denied a TDIU.  This decision was sent to the Veteran by way of a cover letter dated December 7, 2009.  There was no appeal, and the RO's decision became final.  Id.

On August 31, 2010, the Veteran filed a claim for an increased rating for his service-connected major depressive disorder.  See also Veteran's representative's cover letter (from Disabled American Veterans) (notifying VA that the Veteran intended to file a claim for an increased rating for his service-connected major depressive disorder).

In a rating decision, dated in December 2010, the RO increased the Veteran's rating for his service-connected major depressive disorder to 70 percent, with an effective date of August 31, 2010.  This decision was sent to the Veteran by way of a cover letter dated December 20, 2010.  

On March 1, 2011, the Veteran filed a supplemental claim for compensation (VA Form 21-526b), in which he stated, "'UI employability' I disagree with being denied unemployability."

In April 2011, the Veteran filed a TDIU claim (VA Form 21-8940), in which he indicated that he had last worked for Recovery Innovations of California from May 2009 to December 2010, 16 hours per week, for $600 per month.  

In a rating decision, dated in September 2011, the RO granted a TDIU and assigned an effective date of March 1, 2011.  The Veteran has appealed the issue of entitlement to an earlier effective date.

Analysis

On August 31, 2010, the Veteran filed a claim for an increased rating for his service-connected major depressive disorder.   In December 2010, the RO increased the Veteran's rating for his service-connected major depressive disorder to 70 percent, with an effective date of August 31, 2010.  The evidence of record at the time included a statement from a VA physician, a psychiatrist (Dr. K.F.), dated in August 2010, in which Dr. K.F. stated, "[The Veteran] should be considered as completely and permanently disabled based on the diagnosis of Major Depressive Disorder."

Although the RO's December 2010 rating decision did not specifically discuss a TDIU issue, the RO's decision was an implicit denial of a TDIU. Cogburn v. Shinseki, 24 Vet. App. 205 (2010); see also Jones v. Shinseki, 619 F.3d 1368, 1373 (Fed. Cir. 2010); Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009).  

The Veteran's supplemental claim for compensation (VA Form 21-526b), in which he stated, "'UI employability' I disagree with being denied unemployability," was received on March 1, 2011.  Under the circumstances, this is sufficient to fulfill the criteria for a timely notice of disagreement on the TDIU issue.  See 38 C.F.R. §§ 20.201, 20.302 (2016).  

Given the foregoing, an effective date as early as December 8, 2009 may be assigned for the Veteran's TDIU, if unemployability due to service-connected disability is factually ascertainable as of that date.  38 C.F.R. § 3.400.

The Board finds that an effective date of December 8, 2009 for a TDIU is warranted.  Although there is considerable evidence of record that the Veteran was working between May 2009 and December 2010, all the evidence indicates that this was a part-time position.  In this regard, VA progress notes dated in 2010 contain multiple notations that he worked part-time, and that he made $12 per hour.  The Veteran has reported that he only worked 16 hours a week at this position, for $600 per month, and there is no basis to find that his testimony is not credible.  "Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment."  38 C.F.R. § 4.16 (a).  Accordingly, the Board finds that the evidence is at least in equipoise as to whether the Veteran was capable of substantially gainful employment as of December 8, 2009, and that affording the Veteran the benefit of all doubt, an effective date of December 8, 2009 for TDIU is warranted.  As the RO's December 7, 2009 decision, which denied a TDIU, is final, an effective date prior to December 8, 2009 is not warranted.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.400, 20.1103.

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent and obtainable records have been obtained.  In May 2015, the claim was remanded for additional development (discussed infra).  In short, the Board concludes from its review that the requirements for the fair development of the appeal have been met in this case.

In May 2015, the Board remanded this claim.  The Board directed that the Veteran be provided with a VA Form 21-4142 for the California state agency that provides his disability benefits.  The Board stated that upon receipt of the VA Form 21-4142, the State of California should be contacted, and copies of the Veteran's records, including any administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based, should be obtained.  The Board further directed that the Veteran should be requested to provide an accurate employment history from 2008 until the date of his last gainful employment.  After this was done, the Board directed that the Veteran's prior employers, including Recovery Innovations of California, be requested to complete VA Form 21-4192s.

In June 2015, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's remand.  However, there is no record of a reply that is responsive to the RO's requests.  The duty to assist a claimant is not a one-way street, and the claim must accordingly be decided based upon the evidence of record.  Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991); see also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (the claimant is obligated to cooperate in the development of evidence, and failure to do so puts him at risk of an adverse adjudication based on an incomplete and underdeveloped record).  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the appellant has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

An effective date of December 8, 2009, and no earlier, for TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


